 
Exhibit 10.1.a
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is entered into as of the ___ day of
____________, 2006, between Great Plains Energy Incorporated, a Missouri
corporation ("Great Plains Energy"), and Michael J. Chesser ("Executive").
 
WITNESSETH:
 
WHEREAS, Executive is the Chairman of the Board and Chief Executive Officer of
Great Plain Energy and a valued employee of Great Plains Energy or a subsidiary
thereof (the "Company"); and
 
WHEREAS, the Board (as defined herein) believes that it is in the best interests
of the Company and its shareholders (i) to provide assurance that the Company
will have the continued service of Executive notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined in Section 1), (ii) to
diminish the distraction to Executive that may arise by virtue of the personal
uncertainties and risks created by such a threatened or pending Change in
Control, and (iii) to encourage Executive's full attention and dedication to the
Company currently and in the event of a threatened or pending Change in Control;
and
 
WHEREAS, the Board and Executive previously entered into a severance agreement
dated October 1, 2003, the "Prior Severance Agreement" whereby Great Plains
Energy agreed to provide Executive with certain compensation and perquisites
following Executive's termination or constructive termination of employment with
the Company in connection with a change in control or potential change in
control of Great Plains Energy; and
 
WHEREAS, the Board and Executive agree that, in connection with both parties
entering into this Agreement, the Prior Severance Agreement shall be terminated,
rendered null and void, and all duties and rights conferred upon the parties
thereto extinguished, and that such Prior Severance Agreement is replaced in its
entirety with the benefits, duties, terms and conditions set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1. Certain Definitions. As used in this Agreement, unless otherwise defined
herein or unless the context otherwise requires, the following terms shall have
the following meanings:
 
(a) Agreement. "Agreement" means this Change in Control Severance Agreement as
amended from time to time.
 
(b) Beneficial Owner. "Beneficial Owner" shall have the same meaning as set
forth in Rule 13d-3 of the Exchange Act.
 
(c) Board. "Board" means the Board of Directors of Great Plains Energy.
 
1
 

--------------------------------------------------------------------------------

 
(d) Cause. "Cause" means (i) the material misappropriation of any of the
Company's funds, Confidential Information or property; (ii) the conviction of,
or the entering of a guilty plea or plea of no contest with respect to, a
felony, or the equivalent thereof; (iii) commission of act of willful damage,
willful misrepresentation, willful dishonesty, or other willful conduct that can
reasonably be expected to have a material adverse effect on the business,
reputation, or financial situation of the Company; or (iv) gross negligence or
willful misconduct in performance of Executive's duties; provided, however,
"cause" shall not exist under clause (iv), above, with respect to an act or
failure to act unless (A) Executive has been provided written notice describing
in sufficient detail the acts or failure to act giving rise to the Company's
assertion of such gross negligence or misconduct, (B) been provided a reasonable
period to remedy any such occurrence and (C) failed to sufficiently remedy the
occurrence.
 
(e) Change in Control. "Change in Control" means the occurrence of one of the
following events, whether in a single transaction or a series of related
transactions:
 
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Great Plains Energy (not including in the securities beneficially
owned by such Person any securities acquired directly from Great Plains Energy
or its affiliates other than in connection with the acquisition by Great Plains
Energy or its affiliates of a business) representing 35% or more of either the
then outstanding shares of common stock of Great Plains Energy or the combined
voting power of Great Plains Energy's then outstanding securities; or
 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of Great Plains Energy, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) whose appointment or election
by the Board or nomination for election by Great Plains Energy's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved; or
 
(iii) the consummation of a merger, consolidation, reorganization or similar
corporate transaction of Great Plains Energy, whether or not Great Plains Energy
is the surviving corporation in such transaction, other than (A) a merger,
consolidation, or reorganization that would result in the voting securities of
Great Plains Energy outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least 60% of the combined voting power
of the voting securities of Great Plains Energy or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
reorganization, or (B) a merger, consolidation or reorganization effected to
implement a recapitalization of Great Plains Energy (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Great Plains Energy (not including in the securities Beneficially
Owned by such Person any securities acquired directly from Great Plains Energy
or its affiliates other than in connection with the acquisition by Great Plains
Energy or its affiliates of a business) representing 20% or more of either the
then outstanding shares of common stock of Great Plains Energy or the combined
voting power of Great Plains Energy's then outstanding securities; or
 
 
2
 

--------------------------------------------------------------------------------

 
(iv) the occurrence of, or the stockholders of Great Plains Energy approve a
plan of, a complete liquidation or dissolution of Great Plains Energy or an
agreement for the sale or disposition by Great Plains Energy of all or
substantially all of Great Plains Energy's assets, other than a sale or
disposition of all or substantially all of Great Plains Energy's assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by Persons in substantially the same proportions as their
ownership of Great Plains Energy immediately prior to such sale.
 
Notwithstanding the foregoing, no "Change in Control" shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Great Plains Energy immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Great Plains
Energy immediately following such transaction or series of transactions.
 
(f) Change in Control Period. "Change in Control Period" means the period
commencing on the date hereof and ending on the second anniversary of such date;
provided, however, that commencing on a date one year after the date hereof, and
on each annual anniversary of such date (such date and each annual anniversary
thereof being hereinafter referred to as the "Renewal Date"), the Change in
Control Period shall be automatically extended so as to terminate two years from
such Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to Executive that the Change in Control Period shall not be so
extended; provided, further that during any period of time when the Board or the
governing body of Great Plains Energy has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control, the Change in Control
Period shall automatically be extended (and may not terminate) until, in the
opinion of the Board, such person has abandoned or terminated its efforts to
effect a Change in Control.
 
(g) Company. "Company" means, except as the context requires otherwise,
references to Great Plains Energy Incorporated, a Missouri corporation, its
successors and assigns, and/or any subsidiary thereof, as applicable.
 
(h) Confidential Information. "Confidential Information" means (1) any and all
trade secrets concerning the business and affairs of the Company, product
specifications, data, know-how, formulae, algorithms, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures; (2)
information concerning the business and affairs of the Company (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials);
and (3) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company containing or based, in whole or in part, or any
information included in the foregoing, whether reduced to writing or not and
which has not become publicly known or made generally available through no
wrongful act of Executive or others who were under confidentiality obligations
as to the item or items involved.
 
 
3
 

--------------------------------------------------------------------------------

 
(i) Date of Termination. "Date of Termination" means (i) if Executive's
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
permitted to be specified therein, as the case may be, (ii) if Executive's
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies Executive of
such termination, (iii) if Executive's employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of
Executive or the Disability Effective Date (as defined in Section 2(a)), as the
case may be and (iv) if Executive's employment is terminated by Executive for
other than Good Reason, the Date of Termination shall be the date on which
Executive notifies the Company in writing of such termination or any later date
permitted to be specified therein, as the case may be.
 
(j) Disability or Disabled. The term "Disability" or "Disabled" shall mean an
individual (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
3 months under a Company sponsored accident or health plan.
 
(k) Effective Date. "Effective Date" means the first date on which a Change in
Control occurs during the Change in Control Period.
 
(l) Exchange Act. "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.
 
(m) Good Reason. "Good Reason" means, without Executive's written consent any of
the following:
 
(i) Any material and adverse reduction or material and adverse diminution in
Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the commencement of
the Pre-CIC Protected Period;
 
(ii) Any reduction in Executive's annual base salary as in effect immediately
preceding the commencement of the Pre-CIC Protected Period or as the same may be
increased from time to time;
 
(iii) Any reduction in benefits received by Executive under Company Plans (as
defined below) to less than the most favorable benefits provided to Executive by
the Company under Company Plans at any time during the 90-day period immediately
preceding the commencement of the Pre-CIC Protected Period. "Company Plans"
means (1) all incentive, savings and retirement plans, practices, policies and
programs sponsored or maintained by the Company, (2) all welfare benefit plans,
practices, policies and programs (including medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) sponsored or maintained by the
Company, (3) expense reimbursement by the Company for all reasonable
out-of-pocket employment expenses incurred by Executive, (4) the provision of
fringe benefits, and (5) the provision of paid vacation time by the Company;
 
 
4
 

--------------------------------------------------------------------------------

 
(iv) Executive being required by the Company to be based at any office or
location that is more than 70 miles from the location where Executive was
employed immediately preceding the commencement of the Pre-CIC Protected Period;
or
 
(v) Any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, or any failure by any such successor after ten (10) days notice
from Executive to so perform under this Agreement.
 
Provided, however, notwithstanding the occurrence of any of the events set forth
above in this Section 1(m), Good Reason shall not include for the purpose of
this definition (1) an isolated, insubstantial and inadvertent action not taken
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by Executive, or (2) if occurring within the Pre-CIC
Protected Period, any reduction in Executive's base annual salary or reduction
in benefits received by Executive where such reduction is in connection with a
company-wide reduction in salaries or benefits.
 
(n) Notice of Termination. "Notice of Termination" means a written notice of
termination which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice), unless another date is mutually agreed upon between
Executive and the Company.
 
(o) Person. "Person" has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) Great Plains Energy or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a corporation
owned, directly, or indirectly, by the stockholders of Great Plains Energy in
substantially the same proportions as their ownership of stock of Great Plains
Energy.
 
(p) Post-Effective Period. "Post-Effective Period" means the period commencing
on the Effective Date and ending on the earlier of (i) the second anniversary of
such date or (ii) Executive's 70th birthday.
 
(q) Pre-CIC Protected Period. "Pre-CIC Protected Period" means the period that
is within the Change in Control Period and begins when (A) Great Plains Energy
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (B) Great Plains Energy or any Person
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; (C) any Person becomes the
Beneficial Owner, directly or indirectly, of voting securities of Great Plains
Energy representing 10% or more of the combined voting power of Great Plains
Energy's then outstanding voting securities; or (D) the Board, the members or
the stockholders of Great Plains Energy adopts a resolution approving any of the
foregoing or approving any Change in Control, and ends upon the date the Change
in Control transaction is either consummated, abandoned or terminated (for this
purpose, the Board shall have the sole and absolute discretion to determine that
a proposed transaction has been abandoned).
 
 
5
 

--------------------------------------------------------------------------------

 
2. Termination of Employment During the Post-Effective Period.
 
(a) Death or Disability. Executive's employment shall terminate automatically
upon Executive's death or, with written notice by the Company of its intention
to terminate Executive's employment, upon Executive's Disability. In such event,
Executive's employment with the Company shall terminate effective on the 90th
day after receipt of such notice by Executive (the "Disability Effective Date"),
provided that within the 90 days after such receipt Executive shall not have
returned to full-time performance of Executive's duties.
 
(b) Cause. The Company may terminate Executive's employment at any time for
Cause or without Cause. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause without (i) reasonable notice to
Executive setting forth the reasons for the Company's intention to terminate for
Cause, (ii) an opportunity for Executive, together with his counsel, to be heard
before the Board within fifteen (15) days of such notice, and (iii) delivery to
Executive of a Notice of Termination from the Board finding that, in the good
faith opinion of the Board, that Executive was guilty of conduct set forth in
Section 1(d), and specifying the particulars thereof in reasonable detail.
 
(c) Executive Resignation. Executive's employment may be terminated at any time
by Executive for Good Reason or without Good Reason.
 
(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company
hereunder or preclude Executive or the Company from asserting such fact or
circumstance in enforcing Executive's or the Company's rights hereunder.
 
3. Obligations of the Company Upon Termination of Employment.
 
(a) Post-Effective Period Terminations Other Than for Cause, Death or
Disability; Post-Effective Period Executive Resignation. If, during the
Post-Effective Period, the Company shall terminate Executive's employment other
than (I) for Cause or (II) on account of Executive's death or Disability, or
Executive shall terminate employment for Good Reason, the Company shall pay to
Executive, in a lump-sum cash payment made within 30 days following the Date of
Termination, as compensation for services rendered to the Company, an amount
equal to the aggregate of the following amounts set forth below in Sections
3(a)(i), (ii), (iii), and (iv), and provide to Executive the benefits provided
in Section 3(a)(v).
 
(i) A cash amount equal to the sum of (A) Executive's full annual base salary
from the Company and its affiliated companies through the Date of Termination,
to the extent not theretofore paid, (B) a bonus in an amount at least equal to
the average annualized incentive awards paid or payable pursuant to any
Company-sponsored annual incentive compensation plan, including by reason of any
deferral under a Company-sponsored deferred compensation program, to Executive
by the Company and its affiliated companies during the five fiscal years of the
Company (or if Executive shall have performed services for the Company and its
affiliated companies for four fiscal years or less, the years during which
Executive performed services) immediately preceding the fiscal year in which the
Change in Control (or if benefits are payable pursuant to Section 3(c), the Date
of Termination) occurs, multiplied by a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365 or 366, as
applicable, to the extent not theretofore paid, (C) any amount credited to
Executive's CAP Excess Benefits Account pursuant to the Great Plains Energy
Incorporated Nonqualified Deferred Compensation Plan and any other compensation
previously deferred by Executive (together with any interest and earnings
thereon), in each case to the extent not theretofore paid, and (D) any accrued
unpaid vacation pay;
 
 
6
 

--------------------------------------------------------------------------------

 
(ii) a cash amount equal to (A) three (3) times Executive's highest annual base
salary from the Company and its affiliated companies in effect during the twelve
(12)-month period prior to the Date of Termination, plus (B) three (3) times
Executive's average annualized annual incentive compensation awards, paid, or,
but for a deferral under a Company-sponsored deferred compensation program,
would have been paid, to Executive by the Company and its affiliated companies
during the five fiscal years of the Company (or if Executive shall have
performed services for the Company and its affiliated companies for four fiscal
years or less, the years during which Executive performed services) immediately
preceding the fiscal year in which the Change in Control (or if benefits are
payable pursuant to Section 3(c), the Date of Termination) occurs; provided,
however, that in the event there are fewer than thirty-six (36) whole months
remaining from the Date of Termination to the date of Executive's 70th birthday,
the amount calculated in accordance with this Section 3(a)(ii) shall be reduced
by multiplying such amount by a fraction the numerator of which is the number of
months, including a partial month (with a partial month being expressed as a
fraction the numerator of which is the number of days remaining in such month
and the denominator of which is the number of days in such month), so remaining
and the denominator of which is thirty-six (36) months; provided further that
any amount paid pursuant to this Section 3(a)(ii) shall be paid in lieu of any
other amount of severance pay to be received by Executive upon termination of
employment of Executive under any severance plan, policy or arrangement of the
Company;
 
(iii) a cash amount equal to the excess of (A) the actuarial equivalent value of
the monthly accrued benefits payable to Executive at age 65 under the Great
Plains Energy Incorporated Management Pension Plan (the "Pension Plan") as in
effect on the date of this Agreement and the benefits provided under the
Supplemental Executive Retirement Plan in respect of the Pension Plan as in
effect on the date of this Agreement, assuming (1) that benefits have accrued
thereunder and Executive is entitled to such benefits, (2) each such benefit
shall be computed as if Executive had two Years of Credited Service for every
one actual Year of Credited Service earned under the Pension Plan, plus six
additional Years of Credited Service earned under the Pension Plan and (3)
Executive were fully vested in such hypothetical benefits, over (B) the
actuarial equivalent value of Executive's vested accrued benefits under the
Pension Plan and benefits payable under the Supplemental Executive Retirement
Plan computed as if Executive had two Years of Credited Service for every one
actual Year of Credited Service earned under the Pension Plan. Such cash amount
shall be computed using the same actuarial methods and assumptions then in use
for purposes of computing benefits under the Pension Plan, except that the
computation shall be made without actuarial reduction for early retirement and
provided that the interest rate used in such computation shall be the interest
rate used on the Date of Termination by the Pension Benefit Guaranty Corporation
for purposes of determining the present value of a lump sum distribution
pursuant to a plan termination;
 
 
7
 

--------------------------------------------------------------------------------

 
(iv) if on the Date of Termination Executive shall not be fully vested in the
matching employer contributions made on Executive's behalf under the Great
Plains Energy Incorporated Cash or Deferred Arrangement, a cash amount equal to
the value of the unvested portion of such matching employer contributions;
 
(v) for a period of three (3) years commencing on the Date of Termination, the
Company shall provide Executive and Executive's dependents with medical,
accident, disability and life insurance coverage upon substantially the same
terms and otherwise substantially to the same extent as such coverage was being
provided to Executive and Executive's dependent(s) immediately prior to the Date
of Termination. At the Company's election, such continuation coverage may be
provided by (A) continuing such coverage under the Company's existing welfare
benefit plans, (B) with respect to any group health care plan and for the
applicable period permitted under Code Section 4980B(f)(2), Executive and/or
Executive's dependent(s) being deemed to have elected to receive such coverage
pursuant to a continuation election under Code Section 4980B with the Company
being obligated to pay for the entire portion of the applicable COBRA premiums,
(C) the Company purchasing an individual policy (to the extent such a policy is
reasonably available in the marketplace) for Executive and/or Executive's
dependent(s) providing substantially similar coverage as offered under the
Company's plan, or (D) any combination of the forgoing methods under (A), (B)
and (C) of this paragraph. Notwithstanding the foregoing sentence, if any of the
medical, accident, disability or life insurance plans then in effect generally
with respect to other peer executives of the Company and its affiliated
companies would be more favorable to Executive, such plan coverage shall be
substituted for the analogous plan coverage provided to Executive immediately
prior to the Date of Termination, and the Company and Executive shall share the
costs of such plan coverage in the same proportion as such costs were shared
immediately prior to the Date of Termination. The obligation of the Company to
continue coverage of Executive and Executive's dependent(s) under such plans and
in accordance with this paragraph shall cease at such time as Executive and
Executive's dependent(s) obtain comparable coverage under another plan,
including a plan maintained by a new employer. With respect to any Company group
health care plan, any continuation coverage provided under this paragraph shall
be considered as alternative continuation coverage to any rights Executive or
Executive's dependent(s) may have with respect to any other group health plan
continuation coverage required by Code Section 4980B or any applicable state
statute mandating health insurance continuation coverage. Except to the extent
required by law, upon termination of the coverage provided for under this
Section 3(a)(v), Executive and/or Executive's dependent(s) shall have no further
right to continuation of coverage under any group health plan maintained by the
Company or its affiliated companies.
 
(b) Termination for Cause, Disability, Death or Other than for Good Reason. If
at any time during the Change in Control Period Executive's employment shall be
terminated for Cause, Executive's employment is terminated due to Executive's
death or Disability, or if Executive terminates employment other than for Good
Reason, this Agreement shall terminate without further obligation of the Company
to Executive other than (i) the obligation to pay to Executive his or her base
salary through the Date of Termination, any incentive bonus and other
compensation, payments and benefits for the most recently completed fiscal year
and any accrued vacation pay, to the extent theretofore unpaid, which amounts
shall be paid to Executive in a lump sum in cash within thirty (30) days of the
Date of Termination, and (ii) the obligation to pay to Executive all amounts or
benefits to which Executive is entitled for the period prior to the Date of
Termination under any plan, program, policy, practice, contract or agreement of
the Company (excluding amounts otherwise required to be paid under this Section
3(b)), at the time such amounts or benefits are due.
 
 
8
 

--------------------------------------------------------------------------------

 
(c) Certain Terminations During Pre-CIC Protected Period. If, during the Pre-CIC
Protected Period, Executive's employment is terminated by the Company other than
for Cause or Executive terminates his or her employment for Good Reason, then
Executive shall be entitled to receive the same benefits he or she would be
entitled to receive under Section 3(a) if such termination of employment would
have occurred during the Post-Effective Period. Any benefits or payments to be
paid pursuant to this Section 3(c) shall be paid in a lump-sum payment and,
subject to Section 3(d), within thirty (30) days following the termination of
Executive's employment.
 
(d) Payments to Executive Following Termination. If (i) Executive is a
"specified employee," as defined in Code section 409A(a)(1)(B)(i), and (ii)
Executive's employment is terminated, either by Executive or by the Company, due
to any reason, other than Executive's death, then, notwithstanding Sections 3(a)
or 3(c) of this Agreement, Executive shall not receive any payment pursuant to
Sections 3(a) or 3(c) until the first business day after six full months after
Executive's Date of Termination.
 
4. Section 280G Gross-Up.
 
(a) Except as provided for in Section 4(e) below and notwithstanding any other
provision in this Agreement to the contrary, in the event it shall be determined
that any payment or distribution by the Company or its affiliated companies to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
4) (a "Payment") would be subject to the excise tax imposed by Section 4999 of
the Code, or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then the Company
shall pay to Executive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (except for any income tax under Section 409A of the Code), any
interest and penalties imposed with respect thereto, and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.
 
(b) Subject to the provisions of Section 4(c), all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
registered public accounting firm selected by the Company that is not also the
Company's then current accounting firm for annual audit purposes (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 4, shall be paid by the
Company to Executive within five (5) days of the receipt of the Accounting
Firm's determination, but in no event later than the time set forth in Section
4(f), below. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion that failure to
report the Excise Tax on Executive's applicable federal income tax return would
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 4(c) and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
 
 
9
 
 

--------------------------------------------------------------------------------

 
(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive shall prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company desires Executive to pay such
claim and sue for a refund, the Company shall, on Executive's behalf, pay such
claim and on an after-tax basis reimburse Executive from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such payment and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
 
 
10
 
 

--------------------------------------------------------------------------------

 
(d) If, after payment by the Company pursuant to Section 4(c), Executive becomes
entitled to receive, and receives, any refund with respect to such claim,
Executive shall (subject to the Company's complying with the requirements of
Section 4(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment of an amount by the Company pursuant to Section 4(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such payment shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.
 
(e) Notwithstanding Executive otherwise being eligible for a Gross-Up Payment
under this Section 4, if, excluding any Gross-Up Payment required to be made
pursuant to this Section 4, the "parachute payment" made to Executive does not
exceed three times Executive's "base amount" by more than $1,000, then the
payments and benefits to be paid or provided under this Agreement will be
reduced to the minimum extent necessary so that no portion of any payment or
benefit to Executive, as so reduced, constitutes an "excess parachute payment."
For purposes of this Section 4(e), the terms "excess parachute payment,"
"parachute payment," and "base amount" will have the meanings assigned to them
by Section 280G of the Code. The determination of whether any reduction in such
payments or benefits to be provided under this Agreement is required pursuant to
the preceding sentence will be made at the expense of the Company by the
Accounting Firm. The fact that Executive's right to payments or benefits may be
reduced by reason of the limitations contained in this Section 4(e) will not of
itself limit or otherwise affect any other rights of Executive other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement or otherwise is required to be reduced pursuant
to this Section 4(e), Executive will be entitled to designate the payments
and/or benefits to be so reduced in order to give effect to this Section. The
Company will provide Executive with all information reasonably requested by
Executive to permit Executive to make such designation. In the event that
Executive fails to make such designation within 10 business days of the date of
termination of Executive's employment, the Company may effect such reduction in
any manner it deems appropriate.
 
(f) Any Gross-Up Payment made to Executive pursuant to this Section 4 shall be
exempt from Code Section 409A pursuant to the short-term deferral exception to
Code Section 409A. Absent further guidance from the United States Treasury
Department, the Internal Revenue Service or any judicial authority relating to
the application of Section 409A to Section 280G Gross-Up Payments, Gross-Up
Payments pursuant to this Section 4 shall be made as follows:
 
 
11
 

--------------------------------------------------------------------------------

 
 
(i) With respect to any Gross-Up Payment that can be reasonably calculated as of
the time of a Change in Control or shortly thereafter, such Gross-Up Payment
shall be made to Executive no later than March 15th of the calendar year
following the year in which the Change in Control occurs;
 
(ii) With respect to any Gross-Up Payment that results from Executive becoming
eligible for benefits under this Agreement upon Executive's termination of
employment, such Gross-Up Payment shall be made to Executive no later than March
15th of the calendar year following the year in which the earlier of (A) the
event giving rise to Executive's Good Reason occurs or (B) Executive's
termination of employment; and
 
(iii) With respect to any Gross-Up Payment that is required to be made to
Executive pursuant to Section 4(c), such Gross-Up Payment shall be made to
Executive no later than March 15th of the calendar year following the year in
which the alleged obligation of Executive, as reflected by Executive's receipt
of a claim by the Internal Revenue Service, is received by Executive.
 
5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company. Amounts that are vested
benefits or that Executive is otherwise entitled to receive at or subsequent to
the Date of Termination under any plan, policy, practice or program of or any
contract or agreement with the Company shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.
 
6. Full Settlement; Resolution of Disputes.
 
(a) Except where Executive's employment is terminated for Cause, the Company's
obligation to make any payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment. Subject to Executive's agreement to repay certain fees and
expenses as provided below in Section 6(b), the Company shall pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses that
Executive may reasonably incur as a result of any dispute or contest (regardless
of the outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or the existence of liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at one hundred
twenty percent (120%) of the Federal Mid-Term Rate under Section 1274(d) of the
Code.
 
(b) If there shall be any dispute or contest between the Company and Executive
(i) in the event of any termination of Executive's employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by Executive whether Good Reason existed, then the resolution of
such dispute or contest shall be finally determined by arbitration, which may be
initiated by either the Company or Executive, pursuant to the Federal
Arbitration Act in accordance with the rules then in force of the American
Arbitration Association. The arbitration proceedings shall take place in Kansas
City, Missouri or such other location as the parties in dispute hereafter may
agree upon; and such proceedings will be conducted in the English language and
shall be governed by the laws of the State of Missouri as such laws are applied
to agreements between residents of the State entered into and to be performed
entirely within the State. There shall be one arbitrator, as shall be agreed
upon by the parties in dispute, who shall be an individual skilled in the legal
and business aspects of the subject matter of this Agreement and of the dispute.
In the absence of such agreement, each party in dispute shall select one
arbitrator and the arbitrators so selected shall select a third arbitrator. In
the event the arbitrators cannot agree upon the selection of a third arbitrator,
such third arbitrator shall be appointed by the American Arbitration Association
at the request of any of the parties in dispute. The arbitrators shall be
individuals skilled in the legal and business aspects of the subject matter of
this Agreement and of the dispute. The decision rendered by the arbitrator or
arbitrators shall be accompanied by a written opinion in support thereof. Such
decision shall be final and binding upon the parties in dispute without right of
appeal, it being the intent of the parties that such decision, and, irrespective
of any contrary provision of the laws of the State respecting rights of appeal,
such decision may not be appealed. The burden of proving that Executive is not
entitled to receive the amounts and the benefits contemplated by this Agreement
shall be on the Company.
 
 
12
 

--------------------------------------------------------------------------------

 
 
(c) In the event of such an arbitration and provided that Executive shall repay
the following amounts, fees and expenses if the final and binding decision of
the arbitrator(s) is that Executive's termination was for Cause or that Good
Reason did not exist for termination of employment by Executive, (i) Great
Plains Energy shall advance to Executive all legal fees and expenses that
Executive may reasonably incur as a result of any such action, and (ii) if a
final and binding decision of the arbitrator(s) is not obtained by the six-month
anniversary of the date the Company or Executive first provided notice to the
other party of the dispute or contest (the "Dispute Notice"), Great Plains
Energy shall pay all amounts, and provide all benefits, to Executive and/or
Executive's family or other beneficiaries, as the case may be, that Great Plains
Energy would be required to pay or provide pursuant to Sections 3(a) or 3(c) if
such termination were by the Company without Cause or by Executive with Good
Reason. If the final and binding decision of the arbitrator(s) is that
Executive's termination was not for Cause or that Good Reason did exist for such
termination by Executive then, (I) if such decision is before the six-month
anniversary of the receipt of the Dispute Notice, Executive shall receive all
payments and benefits contemplated by this Agreement, plus interest on any
delayed payment or benefit at one hundred twenty percent (120%) of the Federal
Mid-Term Rate under Section 1274(d) of the Code or (II) if such decision is
after the six-month anniversary of the receipt of the Dispute Notice such that
all payments and benefits contemplated by this Agreement have already been paid,
Executive shall receive interest (calculated in the same manner as set forth
above) for the six-month period the payments and provision of benefits were
delayed. In no event may the arbitrator or arbitrators award any other damages
or award of any kind. Notwithstanding the foregoing, nothing in this Agreement
is intended to, or shall be construed as, affecting the rights and obligations
of Executive and the Company to submit any dispute (other than such disputes
contemplated by, and resolved in accordance with Sections 6(b) and 6(c)) to the
appropriate dispute resolution process in accordance with any applicable dispute
resolution plan intended to provide a procedural mechanism, whether exclusive or
non-exclusive, for the resolution of any and all disputes between the Company
and its present or former employees.
 
7. Restrictive Covenants.
 
(a) Nondisclosure of Confidential Information. Executive shall hold in
confidence for the benefit of the Company all Confidential Information.
Executive agrees that Executive will not disclose any Confidential Information
to any person or entity other than the Company and those designated by it,
either during or subsequent to Executive's employment by the Company, nor will
Executive use any Confidential Information, except (i) in the regular course of
Executive's employment by the Company, without the prior written consent of the
Company or (ii) as may otherwise be required by law or legal process.
 
 
13
 

--------------------------------------------------------------------------------

 
 
(b) Actions Upon Termination; Assistance with Claims. Upon Executive's
employment termination for whatever reason, Executive shall neither take or copy
nor allow a third party to take or copy, and shall deliver to the Company all
property of the Company, including, but not limited to, all Confidential
Information regardless of the medium (i.e., hard copy, computer disk, CD ROM) on
which the information is contained. During and after Executive's employment by
the Company, Executive will provide reasonable assistance to the Company in the
defense of any claims or potential claims that may be made or threatened to be
made against the Company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative ("Proceeding") and will provide
reasonable assistance to the Company in the prosecution of any claims that may
be made by the Company in any Proceeding, to the extent that such claims may
relate to Executive's employment by the Company. For the avoidance of doubt,
reasonable assistance would not include Executive being required to provide
information that could reasonably result in criminal or civil charges or
penalties being assessed or imposed against Executive in his individual
capacity. Executive shall, unless precluded by law, promptly inform the Company
if Executive is asked to participate (or otherwise become involved) in any
Proceeding involving such claims or potential claims. Executive also shall,
unless precluded by law, promptly inform the Company if Executive is asked to
assist in any investigation (whether governmental or private) of the Company (or
its actions), regardless of whether a lawsuit has then been filed against the
Company with respect to such investigation. The Company shall reimburse
Executive for all of Executive's reasonable out-of-pocket expenses associated
with such assistance, including travel expenses and any attorneys' fees and
shall pay a reasonable per diem fee (equal to 1/250th of Executive's annual
salary rate at Executive's Date of Termination) for Executive's services.
 
(c) Noncompetition. Executive agrees that so long as Executive is employed by
the Company and for a period of six (6) months thereafter, Executive shall not,
without the prior written consent of the Company, which in the case of
termination will not be unreasonably withheld, participate or engage in,
directly or indirectly (as an owner, partner, employee, officer, director,
independent contractor, consultant, advisor or in any other capacity calling for
the rendition of services, advice, or acts of management, operation or control),
any business that, during Executive's employment, is in direct competition with
the business conducted by the Company or any of its affiliates within the United
States (hereinafter, the "Geographic Area"); provided, however, that the
foregoing shall not be construed to preclude Executive from making any
investments in any securities to the extent such securities are traded on a
national securities exchange or over-the-counter market and such investment does
not exceed five percent (5%) of the issued and outstanding voting securities of
such issuer.
 
(d) Nonsolicitation of Employees. During Executive's employment and for a period
of six (6) months thereafter, Executive shall not, without the consent of the
Company, directly or indirectly solicit any current employee of the Company or
any of its affiliates, to leave such employment and join or become affiliated
with any business that is in direct competition with the business conducted by
the Company or any of its affiliates within the Geographic Area.
 
 
14
 

--------------------------------------------------------------------------------

 
 
(e) Mutual Non-disparagement. Executive shall refrain from making any statements
about the Company or its officers or directors that would disparage, or reflect
unfavorably upon the image or reputation of the Company or any such officer or
director. The Company shall refrain from making any statements about Executive
that would disparage, or reflect unfavorably upon the image or reputation of,
Executive.
 
(f) Irreparable Harm. Executive acknowledges that: (i) Executive's compliance
with this Section 7 is necessary to preserve and protect the Confidential
Information, and the goodwill of the Company and its affiliates as going
concerns; (ii) any failure by Executive to comply with the provisions of this
Section may result in irreparable and continuing injury for which there may be
no adequate remedy at law; and (iii) in the event that Executive should fail to
comply with the terms and conditions of this Section, the Company shall be
entitled, in addition to such other relief as may be proper, to seek all types
of equitable relief (including, but not limited to, the issuance of an
injunction and/or temporary restraining order) as may be necessary to cause
Executive to comply with this Section, to restore to the Company its property,
and to make the Company whole.
 
(g) Unenforceability. If any provision(s) of this Section 7 shall be found
invalid or unenforceable, in whole or in part, then such provision(s) shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.
 
8. Successors.
 
(a) This Agreement is personal to Executive and shall not be assignable by
Executive without the prior written consent of the Company otherwise than by
will or the laws of descent and distribution. If Executive should die while any
amounts would still be payable to Executive hereunder if she or he had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive's heirs or
representatives or, if there be no such designee, to Executive's estate.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
9. Prohibition of Payments by Regulatory Agencies. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not be obligated to
make any payment to Executive under this Agreement if the payment would violate
any rule, regulation or order of any regulatory agency having jurisdiction over
the Company or any of its subsidiaries; provided, however, that the Company
covenants to Executive that it will take all reasonable steps to obtain any
regulatory agency approvals that may be required in order to make payments to
Executive as provided herein.
 
 
15
 

--------------------------------------------------------------------------------

 
 
10. Miscellaneous.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Missouri without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto. This
Agreement supersedes all previous agreements relating to the subject matter of
this Agreement, written or oral, between the parties hereto and contains the
entire understanding of the parties hereto including, but not limited to that
Prior Severance Agreement dated October 1, 2003, between the Board and
Executive.
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
If to the Company:
 
If to Executive:
     
Great Plains Energy Incorporated
 
Michael J. Chesser
Attn: General Counsel
 
Great Plains Energy Incorporated
1201 Walnut
 
1201 Walnut
Kansas City, Missouri
 
Kansas City, Missouri
64106-2124
 
64106-2124
     

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which other provisions shall remain in full force and effect.
 
(d) This Agreement is intended to meet the requirements of Section 409A of the
Code and may be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that any payment or benefit provided hereunder is subject
to Section 409A of the Code, such payment or benefit shall be provided in a
manner that will meet the requirements of Section 409A of the Code, including
regulations or other guidance issued with respect thereto, such that the payment
or benefit shall not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Agreement that would cause any payment or
benefit to fail to satisfy Section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of this
Agreement) to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code. In the event additional
regulations or other guidance is issued under Section 409A of the Code or a
court of competent jurisdiction provides additional authority concerning the
application of Section 409A with respect to the payments described in Section 4
of the Agreement, then the provisions of such Section shall be amended to permit
such payments to be made at the earliest time permitted under such additional
regulations, guidance or authority that is practicable and achieves the original
intent of this Agreement.
 
 
16
 

--------------------------------------------------------------------------------

 
 
(e) The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
 
(f) Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder, including, without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
 
(g) Executive and Great Plains Energy acknowledge that, except as may otherwise
be provided under any other written agreement between Executive and the Company,
the employment of Executive by the Company is "at will" and, may be terminated
by either Executive or the Company at any time. Except as provided in Section
3(c), if prior to the Effective Date, Executive's employment with the Company
terminates, then Executive shall have no further rights under this Agreement.
 
(h) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one
agreement that is binding upon each of the parties hereto, notwithstanding that
all parties are not signatories to the same counterpart.
 
IN WITNESS WHEREOF, each of Great Plains Energy and Executives has executed this
Agreement as of the day and year first above written.
 

     
GREAT PLAINS ENERGY INCORPORATED
       
EXECUTIVE:
     
By:      
   
Name:     
 
Michael J. Chesser
Title:     
                     



 
 
17
 